Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Claims 1-27 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3-5, 8, 9, 11-13, 15, 16, 18, 21, and 26-27 are amended
	- claims 2, 6, 7, 10, 14, 17, and 19-20 are canceled
b.	This is a first action on the merits based on Applicant’s claims submitted on 01/20/2021.


Response to Arguments

Regarding claims 1, 9, and 16 previously objected for minor informalities, claims 1 and 9 have been amended according to the Examiner’s suggestion and thus the previous objection has been withdrawn. The objection of claim 16 is still maintained.
Regarding claim 26 previously rejected under 35 U.S.C. § 112(b), claim 26 has been amended according to the Examiner’s suggestion and thus the previous rejection has been withdrawn.
Regarding claims 1, 3-5, 9, 11-13, 16, 18-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “The amendment renders the rejection moot because the proposed combination of references does not teach or suggest at least “identifying a first rate at which packets are transferred from an application layer to a buffer and a second rate at which packets are transferred from the buffer to a transmission layer for a transmission to a second device, wherein the application layer, the buffer and the transmission layer are included in the first device” as recited in Claim 1.” on pages 11-12, filed on 01/20/2021, with respect to U.S. Patent No. 6,233,224 ("Yamashita"), in view of U.S. Patent No. 9,185,045 ("Yang"), and further in view of PCT Publication No. WO 02/082747 ("Meyer”), of U.S. Publication No. 2012/0257501 ("Kucharczyk"), and of U.S. Publication No. 2013/0176852 ("Lumezanu"), have been considered but are moot because the arguments do not apply to the references being used in the current rejection as a result of the amendment of the independent claims with new features “wherein the application layer, the buffer and the transmission layer are included in the first device” and “based on an amount of packets and a threshold, wherein the amount of packets is determined based on a total amount of packets in the buffer and an amount of transmitted packets, which of ack message is not received.”. See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Objections

Claim 16 is objected to because of the following informalities: undefined acronym. The acronym "ack" has not been defined in the claims. The first instance of this acronym should read "acknowledge (ACK) message".  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-5, 8, 9, 11-13, 15, 16, 18, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. US Patent 6,233,224 (hereinafter “Yamashita”), in view of Yang et al. US Patent 9,185,045 (hereinafter “Yang”), and further in view of Meyer et al. Foreign Patent WO 02/082747 A2 (hereinafter “Meyer”). 
Regarding claim 1 (Currently Amended)
Yamashita discloses a method (“a communication method with a data communication protocol for packet transfer between a transport layer and a data link layer, and a data communications terminal using the data communication protocol for data communication.” Col. 1, lines 7-12; see Fig. 5) performed by a first device (i.e. “data communications terminal” col. 1, line 40), comprising:
identifying a first rate (i.e. “rate of packet transmission”) at which packets are transferred from an application layer to a buffer (“Conventionally, however, a packet is generated in the application layer 16, and transferred to the data link layer 11 via the transport layer 13 and network layer 12 at a lower rate than the rate of packet transmission from the network interface module 2 to outside the terminal, so that there occurs little packet loss due to overflow of the packet buffer in the data link layer 11.” Col. 2, lines 10-16) and a second rate (e.g. “lower rate than the rate of packet transmission”) at which packets are transferred from the buffer to a transmission layer for a transmission (“FIG. 4A shows the operations of the data link layer program, and FIG. 4B shows the operations of the transport layer program.  When the occupancy or activity ratio of the bucket buffers of the data link layer is below a threshold T1, the data link layer program will set or raise a buffer overflow flag (at Steps 201 and 202).  On the other hand, the transport layer program checks the buffer overflow flag before transferring a packet to a lower layer (at Step 211) to discriminate whether or not the flag is set and suspend the packet transmission if the flag is set (at Step 212)… When knowing the arrival from the data link layer of the request to resume the packet transmission (at Step 214), the transport layer program will resume the packet transmission (at Step 215).  Then, the transport layer will transmit packets (at Steps 211 and 213) while making sure that no buffer overflow flag is set for the data link layer, until there exists no further packet to be transmitted (at Step 216).” Col. 4, lines 35-58),
wherein the application layer (i.e. “application layer 16”), the buffer (i.e. “packet buffer 3”) and the transmission layer (i.e. “transport layer 13”) are included in the first device (“In the conventional packaged data communications terminal, the packet is copied from a memory only twice.  That is, the memory copying is done when the packet is moved from the application layer 16 to the transport layer 13 in a main memory 1 and when the packet is moved from the main memory 1 of the data communications terminal to a packet buffer 3 in a network interface module 2 via a bus 5, as shown in FIG. 2.” Col. 1, lines 42-49. Since the entities are connected via a bus, there are co-located and included in the same device.); and
determining to block a packet transfer from the application layer to the buffer (“In the memory copying from the application layer 16 to the transport layer 13, a flow control is made to avoid any data loss due to a packet buffer overflow in the transport layer 13.  Namely, when the packet buffer in the transport layer 13 is about to overflow, such a control will be done that the application layer 16 suspends packet copying.” Col. 1, lines 53-58; “FIG. 4A shows the operations of the data link layer program, and FIG. 4B shows the operations of the transport layer program.  When the occupancy or activity ratio of the bucket buffers of the data link layer is below a threshold T1, the data link layer program will set or raise a buffer overflow flag (at Steps 201 and 202).  On the other hand, the transport layer program checks the buffer overflow flag before transferring a packet to a lower layer (at Step 211) to discriminate whether or not the flag is set and suspend the packet transmission if the flag is set (at Step 212).  Thereafter, when the occupancy of the packet buffers of the data link layer is below a threshold T2, the data link layer program lowers the buffer overflow flag (at Steps 203 and 204), revokes and requests the transport layer program to resume the packet transmission (at Step 205).  It should be noted that the thresholds T1 and T2 are a value (T1&gt;T2) depending upon the characteristic of the network interface module 2.  When knowing the arrival from the data link layer of the request to resume the packet transmission (at Step 214), the transport layer program will resume the packet transmission (at Step 215).  Then, the transport layer will transmit packets (at Steps 211 and 213) while making sure that no buffer overflow flag is set for the data link layer, until there exists no further packet to be transmitted (at Step 216).” Col. 4, lines 35-58) 
Yamashita discloses transmission data rates in general but does not specifically label a first rate and a second rate, a second device, and determining to block a packet transfer from the application layer to the buffer based on a number of packets and a threshold.
In an analogous art, Yang discloses identifying a first rate at which packets are transferred from an application layer to a buffer (i.e. “receive rate” in Fig. 5) and a second rate  at which packets are transferred from the buffer to a transmission layer (i.e. “sending rate” in Fig. 5) based on a round trip time (i.e. “smoothed RTT”) and a throughput (i.e. “congestion event rate”) associated with a transmission between the first device (i.e. “sender 300” in Fig. 3) and the second device (i.e. “receiver 301” in Fig. 3) (“In one aspect, an embodiment provides for low-delay transmission of packets across a network from a transmitter to a receiver, comprising, at one or more computers coupled to the network, transmitting a data packet; at the transmitter, receiving an ACK packet conveying a congestion event rate and an echoed sequence number; at the transmitter, calculating a smoothed round-trip time based on the echoed sequence number; at the transmitter, utilizing a TCP throughput equation to calculate an allowed sending rate, based on a congestion event rate and smoothed round-trip time; at the transmitter, calculating a current queueing delay of a send buffer; at the transmitter, queueing into the send buffer a message requested to be sent by an application only if the current queueing delay does not exceed a threshold; at the transmitter, inserting a time limit value in a data packet, the time limit value signaling to the receiver a limit on how long the associated message should stay in the receive buffer before being removed; at the transmitter, inserting a message drop sequence number in a data packet, the message drop sequence number signaling to the receiver to drop all messages with an earlier sequence number; and at the transmitter, receiving a NACK packet indicating a range of sequence numbers of lost packets, and retransmitting the lost packets.” Col. 11, line 56 to col. 12, line 11).
determining to block a packet transfer from the application layer to the buffer based on a number of packets (the number of packets to be retained in the buffer is regulated by the congestion control module “the transmitter comprising: a congestion control module configured to receive an ACK packet conveying a congestion event rate and an echoed sequence number, calculate a smoothed round-trip time based on the echoed sequence number, and utilize a TCP throughput equation to calculate an allowed sending rate based on the congestion event rate and the smoothed round-trip time; a send buffer; a queue control module configured to calculate a current queueing delay in the send buffer and to queue into the send buffer a message requested to be sent by an application only if the current queueing delay does not exceed a threshold; and an error control module configured to receive a NACK packet indicating a range of sequence numbers of lost packets, wherein the transport layer is configured to direct the transmitter to retransmit the lost packets.” Col. 12, lines 53-67) and a threshold (“At step 610 the application generates a message (for example, a video encoder generates a video frame).  At step 620 the application requests to send the message.  At step 630 the queueing delay in the send buffer is calculated. From the application point of view, this is the time that the new message would need to wait until all pending data are sent.  This delay time is equal to pending data size divided by the current sending rate (as set by the congestion control method described above).  Pending data includes pending packets not yet sent, and pending retransmissions from NACK requests. At step 640 the calculated queueing delay is compared to a pre-set threshold.  If the delay does not exceed the threshold, at step 650 the new message is queued into the send buffer.  If the calculated queueing delay exceeds the threshold, the new message is not appended into the send buffer, and the application has to try again, returning to step 620.” Col. 7, line 54 to col. 8, line 2; see Fig. 6)  and furthermore “at the transmitter, calculating a smoothed round-trip time based on the echoed sequence number; at the transmitter, utilizing a TCP throughput equation to calculate an allowed sending rate, based on a congestion event rate and smoothed round-trip time; at the transmitter, calculating a current queueing delay of a send buffer; at the transmitter, queueing into the send buffer a message requested to be sent by an application only if the current queueing delay does not exceed a threshold;” col. 11, line 61 to col. 12, line 2)
wherein the number of packets is determined based on a total number of packets in the buffer and a number of transmitted packets (“at the transmitter, queueing into the send buffer a message requested to be sent by an application only if the current queueing delay does not exceed a threshold;” col. 11, line 61 to col. 12, line 2), which of acknowledgement (ACK) message is not received ( “Messages that are not acknowledged with an ACK within a specified time limit are then removed from the send buffer, and the message drop sequence number in a new data packet is updated.  Retransmission requests for removed messages are ignored.” col. 8, lines 16-20; “The receiver sends acknowledgement (ACK) packets to the sender to acknowledge successful receipt of data packets, or sends negative acknowledgement (NACK) packets to the sender to notify the sender of packet losses.” Col. 4, lines 64-67; see also Figs. 4, 12), 
wherein the total number of packets in the buffer is determined based on a difference (“Receive rate 424 is measured by the receiver, and is used in the calculation of the allowed sending rate in the congestion control protocol.” Col. 6, lines 22-24) between first number of packets associated with the first rate (i.e. “sending rate”) and second number of packets associated with the second rate (i.e. “receive rate”),
wherein the threshold (i.e. “current queueing delay does not exceed a threshold”) is determined based on a round trip time and a throughput associated with a transmission between the first device and the second device (“calculating a smoothed round-trip time based on the echoed sequence number; utilizing a TCP throughput equation to calculate an allowed sending rate, based on a congestion event rate and smoothed round-trip time; calculating a current queueing delay in a send buffer, and queueing into the send buffer a message requested to be sent by an application only if the current queueing delay does not exceed a threshold;” col. 11, line 61 to col. 12, line 2)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer, to include Yang’s method for providing an application-level transport protocol to support the requirements of real-time interactive media, in order to provide an automatic buffer tuning mechanism (“Embodiments of the present invention provide an application-level transport protocol to support the requirements of real-time interactive media. In a preferred embodiment, techniques are provided for congestion control, dynamic management of send buffers, message dropping, and error control.” Yang, col. 2, lines 12-16).
	In an analogous art, in another embodiment, Meyer also discloses identifying a first rate at which packets are transferred from an application layer to a buffer and a second rate at which packets are transferred from the buffer to a transmission layer for a transmission to a second device (“Fig. 1 shows a schematic block diagram of a queue buffer 2, which is connected to a link 1 and is arranged to queue incoming data units 30 in a queue 20, in order to transmit said data units 30 over said link 1. The queue buffer is included in an element (not shown) belonging to a network 3 that transports said data units 30. For example, the element can be a router in the network 3. The queue buffer 2 can equally well be arranged to act as a receiving buffer for receiving data units from the link 1, and outputting the queued data units to the network 3.” Page 11, lines 6-16)
wherein the threshold (“According to the present invention, the automatic threshold adaptation procedure is arranged to automatically and dynamically adapt a length threshold value, such as e.g. the minimum threshold mint known from RED or the single threshold known from drop-on-full queue management schemes, on the basis of one or more characteristics of the link over which the data units in the queue buffer are to be sent. Therefore, in contrast to the above discussed prior art, in which the length threshold value was either a fixed value or adapted to the traffic load condition, the present invention proposes automatically and dynamically adapting the length threshold on the basis of link characteristics. This leads to a highly flexible form of active queue management that provides improved throughput and reduced delay, especially over links that have time varying characteristics, such as wireless links” page 6, lines 10-27) is determined based on a round trip time and a throughput associated with a transmission between the first device and the second device (“According to a preferred example of the present invention the one or more link characteristics are the round trip time (RTT) of the link and the data rate (DR) or bit rate of the link, and the threshold adaptation procedure comprises an updating of the length threshold value as a function of the round trip time and data rate of the link.” Page 7, lines 11-30)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer, as modified by Yang’s method for providing an application-level transport protocol to support the requirements of real-time interactive media, to include Meyer’s method of controlling a queue buffer with predetermined thresholds in order to provide an automatic buffer tuning mechanism “According to the present invention, the automatic threshold adaptation procedure is arranged to automatically and dynamically adapt a length threshold value, such as e.g. the minimum threshold mint known from RED or the single threshold known from drop-on-full queue management schemes, on the basis of one or more characteristics of the link over which the data units in the queue buffer are to be sent." Meyer, page 6, lines 10-17. Thus, a person of ordinary skill would have appreciated the ability to incorporate Meyer’s method of controlling a queue buffer with predetermined thresholds into Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3 (Currently Amended)
Yamashita, as modified by Yang and Meyer, previously discloses the method of claim 1,
Yang further discloses wherein the packet transfer is blocked (“At the sender, the echoed sequence number is then used for the calculation of RTT.  At the sender, RTT samples are received at step 510 and, at step 511, a "smoothed" RTT is calculated.  At step 512 the "smoothed" RTT and the congestion event rate are used by a TCP throughput equation to calculate the allowed sending rate, which is output at step 513.  Also, the current receive rate is monitored.  Preferably, the allowed sending rate is limited to no more than twice the receive rate.  At step 515 outgoing packets are scheduled and sent based on the allowed sending rate.” Col. 7, lines 18-27) in case that the number of packets (as afore-mentioned in claim 1 discussion) exceeds the threshold (“Receive rate 424 is measured by the receiver, and is used in the calculation of the allowed sending rate in the congestion control protocol.” Col. 6, lines 22-24; and furthermore “at the transmitter, calculating a smoothed round-trip time based on the echoed sequence number; at the transmitter, utilizing a TCP throughput equation to calculate an allowed sending rate, based on a congestion event rate and smoothed round-trip time; at the transmitter, calculating a current queueing delay of a send buffer; at the transmitter, queueing into the send buffer a message requested to be sent by an application only if the current queueing delay does not exceed a threshold;” col. 11, line 61 to col. 12, line 2)

Regarding claim 4 (Currently Amended)
Yamashita, as modified by Yang and Meyer, previously discloses the method of claim 1,
Yang further discloses wherein the packet transfer is blocked based on the number of packets (as afore-mentioned in claim 1 discussion) and the round trip time (“At the sender, the echoed sequence number is then used for the calculation of RTT.  At the sender, RTT samples are received at step 510 and, at step 511, a "smoothed" RTT is calculated.  At step 512 the "smoothed" RTT and the congestion event rate are used by a TCP throughput equation to calculate the allowed sending rate, which is output at step 513.  Also, the current receive rate is monitored.  Preferably, the allowed sending rate is limited to no more than twice the receive rate.  At step 515 outgoing packets are scheduled and sent based on the allowed sending rate.” Col. 7, lines 18-27).

Regarding claim 5 (Currently Amended)
Yamashita, as modified by Yang and Meyer, previously discloses the method of claim 1,
Yang further discloses wherein the packet transfer is blocked based on the number of packets (as afore-mentioned in claim 1 discussion) and the throughput (“at the transmitter, calculating a smoothed round-trip time based on the echoed sequence number; at the transmitter, utilizing a TCP throughput equation to calculate an allowed sending rate, based on a congestion event rate and smoothed round-trip time; at the transmitter, calculating a current queueing delay of a send buffer; at the transmitter, queueing into the send buffer a message requested to be sent by an application only if the current queueing delay does not exceed a threshold;” col. 11, line 61 to col. 12, line 2).

Regarding claim 8 (Currently Amended)
Yamashita, as modified by Yang and Meyer, previously discloses the method of claim 1, 
Yamashita further discloses wherein the first rate is a number of packets transferred from the application layer to the buffer during a time interval (i.e. “TCP window”) and the second rate is a number of packets transferred from the buffer to the transmission layer during the time interval (“FIG. 3 shows a TCP with flow control according to the present invention and a conventional TCP for comparison in data transmission throughput with each other.  In the TCP window size control, data transmission and reception are controlled depending upon a number of packets (window size) continuously receivable correspondingly to the size of the buffer in a receiving terminal.” Col. 3, lines 63-67. Data transmission and data reception are controlled during the same TCP window.).

Regarding claim 9 (Currently Amended)
Yamashita discloses a first device (i.e. “transmitting terminal” col. 2, line 47) comprising: 
a buffer (i.e. “packet buffer” in Fig. 2; “As seen from FIG. 2, a communication protocol is implemented by a software and executed by a central processing unit (CPU) 4.  A packet to be transmitted is generated in a main memory 1 by an application layer.  The packet is moved into a bucket buffer 3 in a network interface module 2 by a software which implements a data link layer.  The packet is transmitted to outside from the terminal by the network interface module 2.” col. 3, lines 55-62) configured to temporarily store a packet; and 
at least one processor (i.e. “CPU 4” in Fig. 2; “As seen from FIG. 2, a communication protocol is implemented by a software and executed by a central processing unit (CPU) 4.  A packet to be transmitted is generated in a main memory 1 by an application layer.  The packet is moved into a bucket buffer 3 in a network interface module 2 by a software which implements a data link layer.  The packet is transmitted to outside from the terminal by the network interface module 2.” col. 3, lines 55-62) configured to:
identify a first rate at which packets are transferred from an application layer to a buffer, and a second rate at which packets are transferred from the buffer to a transmission layer for a transmission to a second device (i.e. “receiving terminal” col. 2, line 48), wherein the application layer, the buffer and the transmission layer are included in the first device, and
determine to block a packet transfer from the application layer to the buffer based on a number of packets and a threshold associated with the number of packets,
wherein the number of packets is determined based on a total number of packets in the buffer and a number of transmitted packets, which of acknowledgment (ACK) message is not received,
wherein the total number of packets in the buffer is determined based on a difference between first number of packets associated with the first rate and second number of packets associated with the second rate, and
wherein the threshold is determined based on a round trip time and a throughput associated with a transmission between the first device and the second device.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 9 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 11 (Currently Amended)
The first device of claim 9, wherein the packet transfer is blocked in case that the number of packets exceeds the threshold.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 11 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 12 (Currently Amended)
The first device of claim 9, wherein the packet transfer is blocked based on the number of packets and the round trip time.


Regarding claim 13 (Currently Amended)
The first device of claim 9, wherein the packet transfer is blocked based on the number of packets and the throughput.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 13 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 15 (Currently Amended)
The first device of claim 9, wherein the first rate is a number of packets transferred from the application layer to the buffer during a time interval and the second rate is a number of packets transferred from the buffer to the transmission layer during the time interval.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 15 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 16 (Currently Amended)
A computer program product embodied on a computer readable storage medium for transmitting packets in a wireless communication system comprising:
computer code for identifying a first rate at which packets are transferred from an application layer to a buffer, and a second rate at which packets are transferred from the buffer to a transmission layer for a transmission to a second device; and
computer code for determining to block a packet transfer from the application layer to the buffer based on a number of packets and a threshold,
wherein the number of packets is determined based on a total number of packets in the buffer and an amount of transmitted packets, which of ack message is not received,
wherein the total number of packets in the buffer is determined based on a difference between first number of packets associated with the first rate and second number of packets associated with the second rate, and
wherein the threshold is determined based on a round trip time and a throughput associated with a transmission between a first device and the second device.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 16 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 18 (Currently Amended)
The computer program product of claim 16, wherein the computer code is further configured to block the packet transfer to the buffer based on a determination that the number of packets exceeds the threshold.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 18 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 21 (Currently Amended)
The computer program product of claim 16, wherein the first rate is a number of packets transferred from the application layer to the buffer during a time interval, and wherein the second rate is a number of packets transferred from the buffer to the transmission layer during the time interval.
The scope and subject matter of non-transitory computer readable medium claim 21 is drawn to the computer program product of using the corresponding method claimed in claim 8. Therefore computer program product claim 21 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 25
Yamashita, as modified by Yang and Meyer, previously discloses he method of claim 1, further comprising:
Yamashita further discloses determining the threshold by using the round trip time and the throughput as independent variables (“The round trip time (RTT) between a transmitting terminal and a receiving terminal is 20 ms.  With a large RTT, the transmission window size has to be increased in order to provide a higher data transmission throughput by TCP.  The transmission window size referred to herein means a maximum data length that can be batch-transmitted with response of no reception acknowledgment.” Col. 2, lines 45-50)
Yang further discloses determining the threshold by using the round trip time and the throughput as independent variables (“utilizing a TCP throughput equation to calculate an allowed sending rate, based on a congestion event rate and smoothed round-trip time” col. 11, lines 63-65)

Regarding claim 26 (Currently Amended)
Yamashita, as modified by Yang and Meyer, previously discloses the method of claim 1, 
Yang further discloses wherein the buffer is used to store first packets that are transmitted to a second device (i.e. “receiver 301” in Fig. 3) and occupy the buffer until a corresponding acknowledge is received (“at the transmitter, receiving an ACK packet conveying a congestion event rate and an echoed sequence number; at the transmitter, queueing into the send buffer a message requested to be sent by an application only if the current queueing delay does not exceed a threshold; at the transmitter, inserting a time limit value in a data packet, the time limit value signaling to the receiver a limit on how long the associated message should stay in the receive buffer before being removed; at the transmitter, inserting a message drop sequence number in a data packet, the message drop sequence number signaling to the receiver to drop all messages with an earlier sequence number;” col. 11, line 60 to col. 12, line 9), and second packets that are un-transmitted (“Messages that are not acknowledged with an ACK within a specified time limit are then removed from the send buffer” col. 8, lines 16-17), and
wherein a number of the first packets (i.e. “send buffer”) is unrelated to determining whether to block the packet transfer (“Queueing delay in a send buffer, which is the time that data stays in a send buffer until sending starts.  This delay occurs when the rate of sending data is lower than the data rate.  A large send buffer introduces large queueing delay.  2) Sending delay, which is the time that it takes for data to be sent. This delay can be influenced by the operation of congestion control elements at the sender, which under some conditions acts to reduce the sending rate in order to relieve congestion.  3) Propagation delay, which is the time it takes for a packet to get across the network path under no congestion (including delay due to the finite speed of light in transmission media).  4) Queueing delay in network buffers.  This delay occurs when the offered traffic exceeds the network capacity.  5) Retransmission delay, which is the time that it takes for lost packets to be recovered.  6) Head-of-line (HOL) blocking delay, which is introduced by the requirement of in-order delivery and is the time that new data is blocked by old data.” Col. 1, lines 18-35).

Regarding claim 27 (Currently Amended)
Yamashita, as modified by Yang and Meyer, previously discloses the method of claim 26, further comprising:
Yang further discloses receiving, from the second device (i.e. “receiver 301” in Fig. 3), an acknowledge for a first packet among the first packets (“ACK packets 420 are sent from the receiver to the sender, and in embodiments of the present invention are used to provide feedback as part of the congestion control protocol.” Col. 6, lines 10-12);
deleting the first packet from the buffer (“Messages that are not acknowledged with an ACK within a specified time limit are then removed from the send buffer” col. 8, lines 16-17); and
input at least one packet, from the application layer, into the buffer, if the packet transfer is un-blocked (“A data packet 410 conveys data (not shown) to or from an application.  For example, data packet 410 can convey one "chunk" of data, where a "chunk" is part of a message.” Col. 5, lines 37-39 and see also “send buffer 342”, “receive buffer 381” in Fig. 3).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Yang and Meyer, and further in view of Lumezanu et al. US Pub 2013/0176852 (hereinafter “Lumezanu”). 
Regarding claim 22
Yamashita, as modified by Yang and Meyer, previously discloses the method of claim 1, 
Yang further discloses wherein the threshold is proportional to the throughput (i.e. “X_Bps is TCP's average transmit rate in bytes per second” in equation below; col. 7, lines 28-46) and inverse proportional to the round trip time (i.e. “R is the round-trip time in seconds” in equation below; col. 7, lines 28-46)

    PNG
    media_image1.png
    177
    565
    media_image1.png
    Greyscale


In conjunction with Yang’s disclosure, in an analogous art, Lumezanu also discloses wherein the threshold (as taught by Meyer to be proportional to throughput/flow rate) is inverse proportional to the round trip time (“Assuming the flows employ TCP (Transmission Control Protocol) and thus the flow rate is inversely proportional to RTT, since r.sub.f.about.RTT, the extra delay on f intends to reduce flow rate from r.sub.f to r.”[0044]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer, as modified by Yang and Meyer, to include Lumezanu’s network monitor to monitor a network state and to collect statistics for flows going through the network, in order to provide a data packet traffic flow control mechanism “A device used in a network is disclosed.  The device includes a network monitor to monitor a network state and to collect statistics for flows going through the network, a flow aggregation unit to aggregate flows into clusters and identify flows that can cause a network problem, and an adaptive control unit to adaptively regulate the identified flow according to network feedback." Lumezanu [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Lumezanu’s network monitor to monitor a network state and to collect statistics for flows going through the network into Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23
The transmission device of claim 9, wherein the threshold is inverse proportional to the round trip time, and is proportional to the throughput.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 22. Therefore apparatus claim 23 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 24
The computer program product of claim 16, wherein the threshold is inverse proportional to the round trip time, and is proportional to the throughput.
The scope and subject matter of non-transitory computer readable medium claim 24 is drawn to the computer program product of using the corresponding method claimed in claim 22. Therefore computer program product claim 24 corresponds to method claim 22 

Conclusion

	Examiner’s Notes: Regarding Claims 8, 15, and 21, in conjunction with Yamashita’s disclosure, in an analogous art, Kucharczyk (U.S. Publication No. 2012/0257501) also discloses wherein the first rate is a number of packets transferred from the application layer to the buffer during a time interval and the second rate is a number of packets transferred from the buffer to the transmission layer during the time interval (“Switch 205-205c may include an input buffer 245.  Input buffer 245 may buffer incoming data packets when, for example, the available input capacity of switch 205-205c is insufficient to receive some, or all, of data packets incoming to switch 205-205c or when switch 205-205c is receiving data packets from two or more processing devices during a same interval of time.” [0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466